


110 HR 6308 RH: Municipal Bond Fairness

U.S. House of Representatives
2008-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 536
		110th CONGRESS
		2d Session
		H. R. 6308
		[Report No.
		  110–835]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 19, 2008
			Mr. Frank of
			 Massachusetts (for himself, Mr.
			 Capuano, and Mr.
			 Kanjorski) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		
			September 9, 2008
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on June 19, 2008
		
		A BILL
		To ensure uniform and accurate credit
		  rating of municipal bonds and provide for a review of the municipal bond
		  insurance industry.
	
	
		1.Short titleThis Act may be cited as the
			 Municipal Bond Fairness
			 Act.
		IDiscriminatory Ratings
			 Treatment of State and Municipal Securities
			101.Preservation of
			 authority to prevent discriminationSection 15E of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78o–7) is amended—
				(1)by redesignating
			 subsection (p) as subsection (q); and
				(2)by inserting after
			 subsection (o) the following new subsection:
					
						(p)Ratings clarity and
				consistency
							(1)Commission
				obligationSubject to
				paragraphs (2) and
				(3), the Commission shall require each
				nationally recognized statistical rating organization that is registered under
				this section to establish, maintain, and enforce written policies and
				procedures reasonably designed—
								(A)to establish and maintain
				credit ratings with respect to securities and money market instruments designed
				to assess the risk that investors in securities and money market instruments
				may not receive payment in accordance with the terms of issuance of such
				securities and instruments;
								(B)to define clearly any
				rating symbol used by that organization; and
								(C)to apply such rating
				symbol in a consistent manner for all types of securities and money market
				instruments.
								(2)Additional Credit
				FactorsNothing in
				paragraph (1)(A),
				(B), or
				(C)—
								(A)prohibits a nationally
				recognized statistical rating organization from using additional credit factors
				that are documented and disclosed by the organization and that have a
				demonstrated impact on the risk an investor in a security or money market
				instrument will not receive repayment in accordance with the terms of issuance;
				or
								(B)prohibits a nationally
				recognized statistical rating organization from considering credit factors that
				are unique to municipal securities that are not backed by the issuer’s full
				faith and credit in its assessment of the risk an investor in a security or
				money market instrument will not receive repayment in accordance with the terms
				of issuance.
								(3)Complementary
				ratingsThe Commission shall
				not impose any requirement under
				paragraph (1) that prevents nationally
				recognized statistical rating organizations from establishing ratings that are
				complementary to the ratings described in
				paragraph (1)(A) and that are created to
				measure a discrete aspect of the security’s or instrument’s risk.
							(4)Review
								(A)Performance
				measuresThe Commission shall, by rule, establish performance
				measures that the Commission shall consider when deciding whether to initiate a
				review concerning whether a nationally recognized statistical rating
				organization has failed to adhere to such organization’s stated procedures and
				methodologies for issuing ratings on securities or money market
				instruments.
								(B)Consideration of
				evidencePerformance measures
				the Commission may consider in initiating a review of an organization’s ratings
				in each of the categories described in clauses (i) through (v) of section
				3(a)(62)(B) during an appropriate interval (as determined by the Commission)
				include the transition and default rates of its in discrete asset
				classes.
								.
				102.General
			 Accountability Office study of credit ratings
				(a)Study
			 requiredThe Comptroller
			 General shall conduct a study of the treatment of different classes of bonds
			 (municipal versus corporate) by the nationally recognized statistical rating
			 organizations. Such study shall examine—
					(1)whether there are
			 fundamental differences in the treatment of different classes of bonds by such
			 rating organizations that cause some classes of bonds to suffer from undue
			 discrimination;
					(2)if there are such
			 differences, what are the causes of such differences and how can they be
			 alleviated;
					(3)whether there are factors
			 other than risk of loss that are appropriate for the credit ratings agencies to
			 consider when rating bonds, and do those factors vary across different
			 sectors;
					(4)the types of financing arrangement used by
			 municipal issuers;
					(5)the differing legal and
			 regulatory regimes governing disclosures for corporate bonds and municipal
			 bonds;
					(6)the extent to which
			 retail investors could be disadvantaged by a single ratings scale; and
					(7)practices, policies, and methodologies by
			 the nationally recognized statistical rating organizations with respect to
			 rating municipal bonds.
					(b)Report
			 requiredWithin 6 months
			 after the date of enactment of this Act, the Comptroller General shall submit a
			 report on the results of the study required by
			 subsection (a) to the Committee on Financial
			 Services of the House of Representatives and the Committee on Banking, Housing,
			 and Urban Development of the Senate. Such report shall include an assessment of
			 each of the issues and subjects described in paragraphs (1) through (7) of
			 subsection (a).
				103.ImplementationThe Securities and Exchange Commission shall
			 prescribe rules to implement the amendments made by section 101 within 270 days
			 after the date of enactment of this Act.
			IIReview of Municipal Bond
			 Insurance Industry
			201.Authority of
			 Secretary
				(a)Authority To receive
			 and collect informationSubject to subsection (b), the Secretary of
			 the Treasury shall have the authority to receive and collect (directly from the
			 States and other sources), and to analyze and disseminate, data and
			 information, and to issue reports, regarding entities that insure or guarantee
			 the payment of any portion of the principal and interest of any municipal
			 obligation, including information, data and material regarding—
					(1)financial safety and
			 soundness of such entities;
					(2)concentration of
			 insurance liabilities of such entities;
					(3)performance of such
			 entities under various scenarios of macro- and micro-economic stress;
					(4)underwriting standards
			 for such entities; and
					(5)risk management of such
			 entities.
					(b)LimitationsWith respect to the authority under
			 subsection (a)—
					(1)the submission of any non-publicly
			 available data and information to the Secretary shall be voluntary and such
			 submission shall not constitute a waiver of, or otherwise affect, any privilege
			 or confidentiality protection to which the data or information is otherwise
			 subject;
					(2)to the extent that any such data and
			 information has already been received or collected by, or can efficiently be
			 received or collected by, the States (including the insurance commissioners of
			 the States), the National Association of Insurance Commissioners, or any other
			 appropriate source, the Secretary may enter into an information-sharing
			 agreement with such source to provide for the receipt of such data by the
			 Secretary;
					(3)any requirement under
			 Federal or State law to the extent otherwise applicable, or any requirement
			 pursuant to a written agreement in effect between the original source of any
			 non-publicly available data or information and the source of such data or
			 information to the Secretary, regarding the privacy or confidentiality of any
			 data or information in the possession of the source to the Secretary, and any
			 privilege arising under Federal or State law (including the rules of any
			 Federal or State court) with respect to such data or information, shall
			 continue to apply to such data or information after the data or information has
			 been provided pursuant to this subsection to the Secretary;
					(4)the Secretary shall treat as confidential
			 and privileged any data or information obtained from any source that is
			 entitled to confidential treatment under applicable State or Federal law or
			 regulations, or under any agreement to which the source is a party and shall
			 take all reasonable steps to oppose any effort to secure disclosure of the data
			 or information by the Secretary;
					(5)the Secretary may not in
			 any case disclose to any party any personally identifiable information received
			 or collected by the Secretary pursuant to this subsection; and
					(6)any non-publicly available data and
			 information received or collected by the Secretary pursuant to this subsection
			 shall be considered trade secrets and commercial or financial information that
			 is privileged and confidential pursuant to section 552(b)(4) of title 5, United
			 States Code.
					202.Reports to
			 CongressThe Secretary shall
			 submit a report annually to the Committee on Financial Services of the House of
			 Representatives and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate on the financial state of the industry for insurance and guarantee of
			 municipal bonds, meaningful trends in such industry, and the potential impacts
			 on the overall financial system in the United States that entities providing
			 such insurance and guarantees could have under various scenarios of macro- and
			 micro-economic stress.
			203.Retention of existing
			 regulatory authorityThis
			 title may not be construed to establish any supervisory or regulatory authority
			 of the Secretary over any entity that insures or guarantees the payment of any
			 portion of the principal and interest of any municipal obligation.
			204.DefinitionsFor purposes of this title, the following
			 definitions shall apply:
				(1)Municipal
			 obligationThe term
			 municipal obligation means any bond, note, security, or other debt
			 obligation issued by any State, any political subdivision of a State, one or
			 more political subdivisions of a State, or a State and one or more of its
			 political subdivisions, by any agency, department, office, authority, or other
			 instrumentality of a State, any political subdivision of a State, one or more
			 political subdivisions of a State, or a State and one or more of its political
			 subdivisions, or by any other entity eligible to issue bonds the interest on
			 which is excludable from gross income under section 103 of the Internal Revenue
			 Code of 1986.
				(2)Political
			 subdivisionThe term political subdivision includes
			 any city, county, town, township, parish, village, or other general purpose
			 political subdivision of a State and any school, utility, fire, or tax
			 district, or other special purpose political subdivision of a State.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
				(4)StateThe
			 term State means the States of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern
			 Mariana Islands, Guam, the Virgin Islands, American Samoa, and any other
			 territory or possession of the United States.
				205.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary for carrying out this title such
			 sums as may be necessary for each fiscal year.
			
	
		September 9, 2008
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
